DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 65-75 and 77-104 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claims 65 and 88, the closest prior art does not teach or suggest the claimed invention having “a voxel classifier for assigning the 3D voxels of the first set of 3D voxels and the 3D voxels of the second set of 3D voxels one or more class probabilities each of the 3D voxels contains a fracture using a computational model and a fracture probability estimator for estimating a probability of the presence of a vertebral fracture in the subject based on the one or more class probabilities of each the 3D voxels of the first set of 3D voxels and each of the 3D voxels of the second set of 3D voxels”, and a combination of other limitations thereof as recited in the claims.
 	Regarding independent claim 104, the prior art does not teach or suggest the claimed invention having “wherein the classification of 3D voxels as containing a fracture is performed using a model trained using a training data set generated using a method comprising following steps: inputting via a user interface centroid coordinates .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAN D HUYNH/Primary Examiner, Art Unit 2665